Case: 1:20-cv-07379 Document #: 1-3 Filed: 12/14/20 Page 1 of 2 PagelID #:19

EXHIBIT 3
Case: 1:20-cv-07379 Document #: 1-3 Filed: 12/14/20 Page 2 of 2 PagelD #:20

EEOC Form 164 (11/16) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

DISMISSAL AND NOTICE OF RIGHTS

 

To: Rabie Chillmon From: Chicago District Office
clo Meredith W. Buckley, Esq. 230 S. Dearborn
MALKINSON & HALPREN, P.C Suite 1866
33 North Dearborn, Suite 1540 Chicago, IL 60604

Chicago, IL 60602

 

[ ] On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1801.7(a))
EEOC Charge No. EEOC Representative Telephone No.
Brandi Kraft,
440-2020-03396 AMENDED Investigator (312) 872-9662

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

Your charge was not timely filed with EEOC; in other words, you waited too jong after the date(s) of the alleged
discrimination to file your charge

A OOOO

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

OO

Other (briefly state)

+ NOTICE OF SUIT RIGHTS -

(See the additional information attached fo this form.)

On behalf of the Commission

Julianne Bowman/msd October 2, 2020

Julianne Bowman, (Date Mailed)
District Director

Enciosures(s)

ce: VILLAGE OF EVERGREEN PARK
cio Julie Bruch, Esq.
O'Halloran Kosoff Geitner & Cook, LLC
650 Dundee Road, Suite 475
Northbrook, IL 60062
